Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2005

Jones v. Falor
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4790




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Jones v. Falor" (2005). 2005 Decisions. Paper 969.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/969


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-185                                                  NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 04-4790
                               ________________

                                DAMON JONES,
                                    Appellant

                                        v.

         DR. STANLEY FALOR; BRIAN HYDE; ROBERT TRETINIK;
          WILLIAM S. STICKMAN, III; JEFFREY A. BEARD, Ph.D.;
     DENNIS R. ERHARD; CATHERINE MCVEY; JOHN DOE; K. DIDDLE,
            Physician Assistant; CHIEF HEALTH CARE PROVIDER
            OF SCI GREENE; CHARLES ROSSI, Former Health Care
       Administrator; SHARON M. BURKS, Chief Grievance Coordinator;
      DR. MORRIS HARPER; THOMAS JACKSON, Deputy Superintendent;
        PAUL J. STOWITZKY, Former Deputy Superintendent; LOUIS S.
      FOLINO, Present Superintendent; EDWARD G. RENDELL, Governor
        of the Commonwealth of Pennsylvania are sued in their individual
             and official capacities; LORI LAPINA, P.A., Physician's
                                      Assistant
                   ____________________________________

                 On Appeal From the United States District Court
                    For the Western District of Pennsylvania
                           (D.C. Civ. No. 04-cv-00015)
                 District Judge: Honorable Terrence F. McVerry
                 _______________________________________

      Submitted For Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                 March 31, 2005

              Before: ALITO, McKEE and AMBRO, Circuit Judges

                             (Filed:   June 23, 2005)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

       Appellant, Damon Jones, is a Pennsylvania death row inmate at SCI-Greene. He

filed this pro se action pursuant to 42 U.S.C. § 1983, claiming that the numerous named

defendants violated his Eighth Amendment rights by failing to provide an adequate

course of medical treatment for a left knee injury that Jones allegedly suffered while

doing exercise in his cell in November or December of 2000. On June 28, 2004, the

District Court granted a motion to dismiss and/or to strike the Complaint, adopting the

Magistrate Judge’s conclusion that alleged acts or events which pre-date December 29,

2001, are barred under the applicable statute of limitations. The District Court struck the

remainder of the Complaint for failure to comply with Federal Rule of Civil Procedure

8(a), and afforded Jones leave to amend.

       After Jones filed an Amended Complaint, defendants Falor, Lapina, Diddle,

Harper, and Prison Health Services, Inc., filed a motion to dismiss or for summary

judgment, claiming, inter alia, that the treatment Jones received was adequate and not in

violation of his constitutional rights. The defendants attached Jones’ voluminous medical

record for the time-period in question as an exhibit to their motion. The Magistrate Judge

recommended that summary judgment be granted, noting that the medical records

demonstrate that Jones was afforded timely and adequate treatment, including corrective

                                             2
surgery on his knee, and that there is no evidence to suggest that the individual moving

defendants (all prison medical personnel) displayed deliberate indifference to a serious

medical need. On November 9, 2004, the District Court adopted the Magistrate Judge’s

recommendation and entered summary judgment for Falor, Lapina, Diddle, Harper, and

Prison Health Services, Inc.

       The remaining named defendants (all non-medical Department of Corrections

personnel) filed a separate motion to dismiss, arguing that Jones failed to state a claim

upon which relief can be granted. After Jones filed a response, the Magistrate Judge

recommended granting the motion as one for summary judgment, noting that because

Jones failed to show deliberate indifference on the part of the medical personnel, the non-

medical personnel likewise could not be found liable. On November 30, 2004, the

District Court adopted the Magistrate Judge’s recommendation, entered summary

judgment for the non-medical defendants, and dismissed the unserved “John Doe”

defendant for lack of service. The District Court denied Jones’ motion for

reconsideration, and Jones timely filed this appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We have granted

Jones leave to proceed in forma pauperis on this appeal. After a careful review of the

record, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), which

requires that an appeal be dismissed if it is determined to be “frivolous.”

       As an initial matter, the District Court correctly applied the two-year statute of



                                              3
limitations period for a Pennsylvania § 1983 action to bar any claim predicated upon acts

or events that occurred more than two years prior to Jones’ filing of his initial Complaint

on December 29, 2003. See Lake v. Arnold, 232 F.3d 360, 368 (3d Cir. 2000). Jones

failed to offer any viable argument for a tolling of the limitations period.

       As to the events in question that are not time-barred, the record is clear that

summary judgment was properly entered.1 Jones’ knee injury was initially identified in

mid-2002. He was referred for an MRI examination in August 2002 and found to have a

meniscus tear. In February 2003, Jones was referred to an orthopedist, who

recommended surgery. That surgery was performed on March 31, 2003. Jones was

afforded post-operative physical therapy and numerous follow-up visits with prison

medical staff. On this record, we find no evidence from which a reasonable trier of fact

could conclude that the defendant medical personnel were deliberately indifferent to

Jones’ needs with regard to his left knee. Although Jones complains primarily about the

timing of his treatment, a rational jury could not conclude that the medical defendants

impermissibly denied, delayed, or prevented Jones from receiving needed treatment.

       With regard to the non-medical defendants, “[i]f a prisoner is under the care of

medical experts . . . a non-medical prison official will generally be justified in believing

that the prisoner is in capable hands.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

   1
    “We exercise plenary review over a district court’s grant of summary judgment and
apply the same standard as the district court; i.e., whether there are any genuine issues of
material fact such that a reasonable jury could return a verdict for the plaintiff[].” Debiec
v. Cabot Corp., 352 F.3d 117, 128 n.3 (3d Cir. 2003) (citing Fed. R. Civ. P. 56(c)).

                                              4
Thus, “absent a reason to believe (or actual knowledge) that prison doctors or their

assistants are mistreating (or not treating) a prisoner, a non-medical prison official . . .

will not be chargeable with the Eighth Amendment scienter requirement of deliberate

indifference.” Id. The record here reflects that the District Court properly applied the

teachings of Spruill.

       For these reasons, and for the reasons fully explained by the Magistrate Judge and

the District Court, we will dismiss the appeal pursuant to § 1915(e)(2)(B)(i).